                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


  ALI RICHARD,
                                                          CASE NO. 3:18-cv-1451 (CSH)
                 Plaintiff,
   v.

  STEVEN R. STROM, NANCY
  O’BRASKEY, REVEREND WILLIAMS,
  KARL LEWIS, JOHN ALDI, SCOTT ERFE,                           MAY 7, 2019
  MICHAEL BIBENS, WILLIAM
  MULLIGAN, DEPUTY WARDEN
  MUDANO, COMMISSARY SERVICE
  MANAGER FAILLA, COUNSELOR
  SUPERVISOR BLANCHARD,
  CORRECTIONAL OFFICER WHITE, and
  MAILROOM PERSONELL NORTON,

                 Defendants.



                  RULING ON DEFENDANTS’ MOTION TO DISMISS

HAIGHT, Senior District Judge:

        The plaintiff, Ali Richard, currently incarcerated at MacDougall-Walker Correctional

Institution in Suffield, Connecticut, commenced this civil rights action against defendants Steven

R. Strom, Nancy O’Braskey, Reverend Williams, Karl Lewis, John Aldi, Scott Erfe, Michael

Bibens, William Mulligan, Deputy Warden Mudano, Commissary Service Manager Failla,

Counselor Supervisor Blanchard, Correctional Officer White, and Mailroom Officer Norton.

The first ten defendants are members of the Religious Review Committee (“the Committee

defendants”). By Initial Review Order filed November 19, 2018, familiarity with which is

assumed, the Court dismissed the Amended Complaint in part. Doc. 8. The remaining claims
are RLUIPA 1 claims against all defendants relating to Plaintiff’s purchase of a fez and a

religious book; First Amendment Free Exercise Clause, First Amendment Establishment Clause,

and Fourteenth Amendment Equal Protection Clause claims against the Committee defendants

relating to Plaintiff’s request to purchase a fez; and First Amendment Free Exercise Clause and

federal and state law retaliation claims against defendants Blanchard, White and Norton (“the

Mailroom defendants”) relating to Plaintiff’s purchase of a religious book. Defendants have

filed a motion to dismiss plaintiff’s First Amendment claims for damages against the Committee

defendants on the ground that they are protected by qualified immunity, and plaintiff’s claim

against the Mailroom defendants under Article first, section 14 of the Connecticut Constitution.

For the reasons that follow, Defendants’ motion is granted.

I.      Facts

        The relevant factual allegations from Plaintiff’s Amended Complaint, as recounted in the

Initial Review Order in the light most favorable to Plaintiff, are recited below.

        Plaintiff is a Moorish-American and diligently practices his Moorish religion. Doc. 6 ¶

20. The staff at MacDougall-Walker permit inmates of the Moorish Science religion to practice

their faith individually using books, religious newspapers, audio recordings, and other items. Id.

¶ 21.

        On or about December 14, 2017, Plaintiff submitted a written request to Defendant

Williams, the Director of Religious Services for the Department of Correction, seeking to

purchase a fez to be used during religious practice. Id. ¶ 22. In the Moorish religion, a fez is

believed to symbolize spiritual and physical aspects of life and to provide spiritual protection.



        1
            The Religious Land Use and Institutionalized Persons Act of 2000, 42 U.S.C. § 2000cc-2.
                                                     2
Id. ¶ 23. It is an “essential component of the Moorish religion and a requirement for all Moorish

practitioners.” Id.

       On February 5, 2018, Plaintiff received written notification from Defendant Lewis that all

ten members of the Religious Review Committee (the “Committee”)—Defendants Strom,

O’Braskey, Williams, Lewis, Aldi, Erfe, Bibens, Mulligan, Mudano, and Failla (the “Committee

Defendants”)—had denied his request to purchase the fez due to safety and security concerns.

Id. ¶ 24. Plaintiff appealed the decision, arguing that the fez is an essential component of his

religion and that the security concerns were unfounded. Id. ¶ 25. Plaintiff also noted that the

Committee had previously approved requests from Nation of Islam and Five Percenter inmates to

purchase crowns, which were similar to the fez in design. Id. The appeal was denied. Doc. 6 ¶

26. As a result, Plaintiff contends that he has been unable to freely and fully practice his

religion. Id. ¶ 27.

       During this time, Plaintiff had been communicating with K. Bin Bey, the Grand Mufti of

the Moorish Science Temple of America. Id. ¶ 28. On February 16, 2018, Plaintiff received a

letter from the Grand Mufti. Id. ¶ 29. Mailroom personnel White and Norton had torn the return

address from the envelope. Id. ¶¶ 29, 32. Plaintiff immediately reported the issue to the unit

officer delivering the mail and submitted a written informal complaint to the deputy warden. Id.

¶ 30. Defendant Blanchard, the mailroom supervisor, responded to Plaintiff’s complaint and

assured him that it would not happen again. Id. ¶ 31. On March 23, 2018, Plaintiff received

another letter from the Grand Mufti. Id. ¶ 33. Again, the return address had been torn off the

envelope. Id. Plaintiff filed a grievance which was denied initially and on appeal. Id. ¶¶ 34-35.

       Plaintiff also alleges that he ordered a book entitled “Nationality, Birthrights, and


                                                 3
Jurisprudence” in January 2018. Doc. 6 ¶ 39. The book “explains the legal process for

becoming a Moorish-American, which the plaintiff must claim as his nationality in order to be

recognized as a member of the Moorish Science Temple of America.” Id. ¶ 40. Staff at

MacDougall-Walker did not permit the book to enter the facility, telling the Plaintiff that the

Media Review Committee had placed the book on the rejection list on July 21, 2015 based on

safety and security concerns. Id. ¶ 41. Plaintiff appealed the decision and, on July 9, 2018, the

Director of Security at MacDougall-Walker informed him that the book had been re-evaluated

and the Media Review Committee’s prior rejection overturned. Id. ¶¶ 42-43. However,

Defendants Blanchard, White and Norton (the “Mailroom Defendants”) returned the book to the

vendor allegedly in retaliation for the Plaintiff previous complaints regarding mail issues, falsely

claiming that they did not receive the Plaintiff’s appeal within the time permitted for filing. Id.

¶¶ 44-45.

II.    Standard of Review

       To withstand a motion to dismiss filed pursuant to Federal Rule of Civil Procedure

12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Although detailed factual allegations are not

required, Keller v. Harlequin Enterprises Ltd., 751 F.3d 64, 70 (2d Cir. 2014), mere “labels and

conclusions” or a “formulaic recitation of the elements of a cause of action” are insufficient,

Twombly, 550 U.S. at 555. Plaintiff must, at a minimum, “plead[ ] factual content that allows the


                                                  4
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. In determining whether a plaintiff has met this standard, the Court must

accept all well-pleaded allegations as true and draw all reasonable inferences in the light most

favorable to the nonmoving party. In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir.

2007).

         With respect to pro se litigants, it is well-established that "[p]ro se submissions are

reviewed with special solicitude, and 'must be construed liberally and interpreted to raise the

strongest arguments that they suggest.'" Matheson v. Deutsche Bank Nat'l Tr. Co., 706 F. App'x

24, 26 (2d Cir. 2017) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.

2006)). See also Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (same); Tracy v.

Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants); Boykin v. KeyCorp., 521 F.3d 202, 214 (2d Cir. 2008) ("A document filed pro se is to

be liberally construed and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers." (quoting Erickson v. Pardus, 551

U.S. 89, 94 (2007))); Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007) ("In reviewing a pro se

complaint, the court must assume the truth of the allegations, and interpret them liberally to raise

the strongest arguments [they] suggest[ ]."). Despite being subject to liberal interpretation, a pro

se plaintiff’s complaint still must "state a claim to relief that is plausible on its face." Mancuso v.

Hynes, 379 F. App'x 60, 61 (2d Cir. 2010) (quoting Iqbal, 556 U.S. at 678). Therefore, even in a

pro se case, "threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)

(citation and internal quotation marks omitted).


                                                   5
III.   Discussion

       There are three remaining groups of claims: RLUIPA claims relating to Plaintiff’s

purchase of a fez and a religious book against all Defendants; First Amendment First

Amendment Establishment Clause, and Fourteenth Amendment Equal Protection Clause claims

against the Committee defendants in connection with Plaintiff’s request to purchase a fez; and

First Amendment Free Exercise Clause and federal and state law retaliation claims against the

Mailroom defendants in connection with Plaintiff’s request to purchase a religious book.

       Defendants move to dismiss the First Amendment claims against the Committee

defendants for damages relating to Plaintiff’s purchase of a fez, on the ground that the

Committee defendants are protected by qualified immunity. They also move to dismiss

Plaintiff’s claim against the Mailroom defendants under Article first, section 14 of the

Connecticut Constitution, arguing that Connecticut state courts have never recognized a private

right of action for damages under this section. Defendants state that they do not seek dismissal

of Plaintiff’s RLUIPA claims and do not address Plaintiff’s equal protection claim, the Free

Exercise Clause or federal retaliation claims against the Mailroom defendants, or the requests for

declaratory and injunctive relief under federal law.

       A.      Qualified Immunity

       Defendants first argue that they are protected by qualified immunity on the claim for

damages relating to purchase of the fez. Qualified immunity “protects government officials

‘from liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.’” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).


                                                 6
Qualified immunity “affords government officials ‘breathing room’ to make reasonable—even if

sometimes mistaken—decisions.” Distiso v. Cook, 691 F.3d 226, 240 (2d Cir. 2012) (quoting

Messerschmidt v. Millender, 565 U.S. 535, 553 (2012)). “The qualified immunity standard is

‘forgiving’ and ‘protects all but the plainly incompetent or those who knowingly violate the

law.’” Grice v. McVeigh, 873 F.3d 162, 166 (2d Cir. 2017) (quoting Amore v. Novarro, 624 F.3d

522, 530 (2d Cir. 2010)).

       Two conditions must be met to deny an official the protection of qualified immunity.

First, the facts alleged or shown by the plaintiff must state a violation of a statutory or

constitutional right by the official and, second, they must establish that the right was clearly

established at the time of the challenged conduct. See Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011) (citation omitted). The district court has the discretion to determine, in light of the

particular circumstances surrounding the case, which of the two prongs of the qualified immunity

standard to address first. See Johnson v. Perry, 859 F.3d 156, 170 (2d Cir. 2017) (quoting

Pearson, 555 U.S. at 236).

       Under the second prong, a right is clearly established if, “at the time of the challenged

conduct ... every ‘reasonable official would have understood that what he is doing violates that

right.’” al-Kidd, 563 U.S. at 731 (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)).

Although there is no requirement that a case have been decided which is directly on point,

“existing precedent must have placed the statutory or constitutional question beyond debate.” Id.

In determining whether the right is clearly established, the district court looks to case law from

the Supreme Court and the Courts of Appeals. Terbesi v. Torreso, 764 F.3d 217, 231 (2d Cir.

2014). District court decisions do not constitute clearly established law.


                                                   7
       A decision of a federal district court judge is not binding precedent in either a
       different judicial district, the same judicial district, or even upon the same judge
       in a different case. Many Courts of Appeals therefore decline to consider district
       court precedent when determining if constitutional rights are clearly established
       for purposes of qualified immunity. Otherwise said, district court decisions—
       unlike those from the courts of appeals—do not necessarily settle constitutional
       standards or prevent repeated claims of qualified immunity.

Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (internal citations omitted); see also Brown v.

City of New York, 862 F.3d 182, 190 (2d Cir. 2017) (“No precedential decision of the Supreme

Court or this Court ‘clearly establishes’ that the actions of [the defendants], viewed in the

circumstances in which they were taken, were in violation of the Fourth Amendment.”).

        Additionally, “a broad general proposition” does not constitute a clearly established

right. Reichle v. Howards, 566 U.S. 658, 665 (2012). The constitutional right allegedly violated

must be established “in a ‘particularized’ sense so that the ‘contours’ of the right are clear to a

reasonable official.” Id. (quoting Anderson, 483 U.S. at 640). Recently, the Supreme Court

addressed the issue of qualified immunity and stated that “it is again necessary to reiterate the

longstanding principle that ‘clearly established law’ should not be defined ‘at a high level of

generality.’” White v. Pauly, ___ U.S. ___, 137 S. Ct. 548, 552 (2017) (quoting al-Kidd, 563

U.S. at 742); see also City of Escondido v. Emmons, ___ U.S. ___, 139 S. Ct. 500, 503 (2019)

(“Under our cases, the clearly established right must be defined with specificity. ‘This Court has

repeatedly told courts … not to define clearly established law at a low level of generality.’”

(quoting Kisela v. Hughes, 584 U.S. ___, 138 S. Ct. 1148, 1152 (2018) (per curiam))). “As this

Court explained decades ago, the clearly established law must be ‘particularized’ to the facts of

the case.” White, 137 S. Ct. at 552 (citing Anderson, 483 U.S. at 640). The legal principle at




                                                  8
issue must clearly prohibit the officer’s conduct in the particular circumstances before him.

District of Columbia v. Wesby, ___ U.S. ___, 138 S. Ct. 577, 590 (2018).

       The court may consider a qualified immunity defense on a motion to dismiss if “the facts

supporting the defense appear on the face of the complaint.” Hyman v. Abrams, 630 F. App’x

40, 42 (2d Cir. 2015) (quoting McKenna v. Wright, 386 F.3d 432, 435-36 (2d Cir. 2004) (internal

quotation marks omitted). In considering qualified immunity on a motion to dismiss, the court

draws all reasonable inferences in favor of the plaintiff both from the facts alleged in the

complaint that support the plaintiff’s claim and those that would defeat the qualified immunity

defense. Id.

       Plaintiff identified the rights at issue as the right to worship and be treated equally. ECF

No. 28-1 at 1. This is too broad a statement. As explained above, the Supreme Court requires

that the constitutional right be defined with specificity. Thus, the Court considers the right at

issue to be Plaintiff’s First Amendment right to possess religious headgear in light of institutional

concerns for safety and security. There are no Supreme Court or Second Circuit cases

establishing a First Amendment right to possess and wear religious headgear under similar

circumstances. Indeed, in an analogous case, the Second Circuit upheld a New York Department

of Corrections regulation prohibiting wearing of Rastafarian crowns for safety and security

reasons. See Benjamin v. Coughlin, 905 F.2d 571, 579 (2d Cir. 1990). Further, although of no

precedential value, one district court case within the circuit has rejected a First Amendment

claim for denial of permission to wear a fez where permission was denied for safety and security

reasons. See Gilmore-Bey v. Coughlin, 929 F. Supp. 146, 152-53 (S.D.N.Y. 1996) (finding

without merit Free Exercise and Establishment Clause claims relating to denial of permission to


                                                  9
wear a fez where regulation permitted religious accommodation “consistent with the safe and

secure operation of correctional facilities”).

        As there are no Supreme Court or Second Circuit cases establishing a First Amendment

right to possess and wear religious headgear under similar circumstances, the Committee

defendants would not understand that their decision to deny Plaintiff’s request to purchase a fez

for safety and security reasons violated a constitutional right. Thus, the Committee defendants

are protected by qualified immunity on the First Amendment claim regarding purchase of a fez.

Defendants’ motion to dismiss is granted on this ground.

        Plaintiff argues that the Department of Correction permits inmates to wear Rastafarian

crowns and baseball caps, both of which can be used to conceal contraband. This argument

supports Plaintiff’s Fourteenth Amendment Equal Protection Clause claim, which is not the

subject of the motion to dismiss. Plaintiff also addresses the merits of his First Amendment

claim. Whether the Court should now find that Plaintiff has a First Amendment right to wear a

fez is irrelevant to the question whether that right was clearly established when the Committee

defendants acted. As Plaintiff’s arguments do not address the relevant issue, whether the

Committee defendants are protected by qualified immunity, the arguments are not considered in

detail in this order.

        B.      State Constitutional Claim

        Defendants next argue that Court should reconsider the Initial Review Order and dismiss

Plaintiff’s claim under Article first, section 14 of the Connecticut Constitution because the

Connecticut Supreme Court has not recognized a private right of action for violation of this

provision.


                                                 10
       In the Initial Review Order, the Curt relied on Ward v. Housatonic Area Regional Transit

Dist., 154 F. Supp. 2d 339 (D. Conn. 2001), in finding that the Connecticut Supreme Court had

recognized a private right of action under Article first, section 14. Id. at 356 (citing State v.

Linares, 232 Conn. 345, 377-87, 655 A.2d 737 (1995)). Defendants contend that the court in

Ward misconstrued the holding in Linares.

       Linares was a criminal appeal in which the criminal defendant challenged the

constitutionality of the statute under which she was convicted. 232 Conn. at 348. Linares argues

that the statute violated her rights under the free speech provisions of the Connecticut

Constitution, Article first, sections 4, 5, and 14. Id. at 377, 380. The Connecticut Supreme

Court determined the proper standards to apply when analyzing such a claim and concluded that

the statute in question did not violate Linares’ state constitutional rights. Id. at 377-87. At no

point, however, did the Connecticut Supreme Court state that Linares had a private right of

action under section 14.

       Three years later, the Connecticut Supreme Court held that there was a private right of

action for damages under Article first, sections 7 and 9 of the Connecticut Constitution. Binette

v. Sabo, 244 Conn. 23, 26, 710 A.2d 688 (1998). The cause of action in Binette, permitting

claims for money damages for illegal searches and seizures of private homes by police officers,

is similar to, and was patterned after, the cause of action under the Fourth Amendment created in

Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388, 389 (1971).

The Connecticut Supreme Court emphasized, however, “that our decision to recognize a Bivens-

type remedy in this case does not mean that a constitutional cause of action exists for every

violation of our state constitution.” Id. at 47. The court explained that the decision to recognize


                                                  11
causes of action for violation of other state constitutional provisions would be made on a case-

by-case basis after “a multifactor analysis.” Id. at 48. The Connecticut Supreme Court has not

engaged in such an analysis with regard to Article first, section 14.

       Absent clear recognition of a private right of action under section 14, cases in both this

district court and the Connecticut Superior Court have declined to recognize one. See, e.g.,

Lopez v. Smiley, 375 F. Supp. 2d 19, 23–25 (D. Conn. 2005) (declining to recognize private right

of action under various provisions of Connecticut Constitution, including Article first, section

14, and deferring to state courts to recognize such a cause of action in the first instance); Wylie v.

West Haven, No. CV065006403, 2010 WL 2196493, at *3 (Conn. Super. Ct. Apr. 21, 2010)

(“there is no recognized private right of action under Article first, § 14.”); Torres v.

Armstrong, No. CV990427057S, 2001 WL 1178581, at *5-*7 (Conn. Super. Ct. Sept. 6, 2001)

(refusing to recognize prisoner’s claims for money damages and injunctive relief brought directly

under Article first, §§ 1, 4, 8, 9, 14 and 20 of the Connecticut Constitution); see also Jennings v.

Town of Stratford, 263 F. Supp. 3d 391, 409 (D. Conn. 2017) (“Connecticut courts have rejected

the argument that the free-speech provisions of the Connecticut Constitution [including section

14] are independently actionable apart from the cause of action that is prescribed under § 13-

52q.”) (citing cases).

       In opposition, Plaintiff merely argues that, although Article first, section 14, has not been

used by state courts to provide a private right of action, the section does not preclude such a

claim. Doc. 28 at 2. In light of the statement in Binette that a constitutional right of action will

not be recognized absent a multifactor analysis of the fact of the particular case, 244 Conn. at 48,

this argument is unpersuasive.


                                                  12
       After careful review of Linares and the direction in Binette, the Court concludes that

Ward misinterpreted Connecticut state law. Accordingly, the Court grants Defendants’ motion

to dismiss as to the claim for violation of Article first, section 14 of the Connecticut Constitution.

IV.    Conclusion

       Defendants’ motion to dismiss [Doc. 27] is GRANTED and Plaintiff’s motion in

opposition [Doc. 28] is DENIED. The First Amendment Free Exercise Clause and First

Amendment Establishment Clause claims for damages against defendants Strom, O’Braskey,

Williams, Lewis, Aldi, Erfe, Bibens, Mulligan, Mudano, and Failla relating to the fez, and the

supplemental state law claim for violation of Article first, section 14, of the Connecticut

Constitution are dismissed.

       The case will proceed on the RLUIPA claims against all Defendants; the First

Amendment Free Exercise Clause and Establishment Clause claims for injunctive relief against

defendants Strom, O’Braskey, Williams, Lewis, Aldi, Erfe, Bibens, Mulligan, Mudano, and

Failla relating to the fez; the Equal Protection Clause claims against defendants Strom,

O’Braskey, Williams, Lewis, Aldi, Erfe, Bibens, Mulligan, Mudano, and Failla relating to the

fez; the First Amendment Free Exercise Clause claim against defendants Blanchard, White, and

Norton relating to the book purchase; and the federal retaliation claim against defendants

Blanchard, White, and Norton relating to the book purchase.

       It is SO ORDERED.

Dated: New Haven, Connecticut
       May 7, 2019

                                               /s/ Charles S. Haight, Jr.
                                               Charles S. Haight, Jr.
                                               Senior United States District Judge

                                                 13
